Case 2:19-cr-OOOl4-KS-|\/|TP Document 10 Filed 03/26/19 Page 1 of 9

 

SOUTHERN DlSTR|CT OF MlSSISS|PP|

F||_~ED

 

IN THE UNITED sTATEs DIsTRrCT CoURr
FoR THE soUTr-iERN DlsrRrCr or MrsslsstPFl MAR 2 6 2019

 

 

 

 

 

EASTERN DIVISION , .
ARTHUR JOHNSTON
BY.._____,.,____ DEPUT¥
UNITED STATES OF AMERICA PLAINTIFF
v. CRIMINAL NO. 'l ‘\ \o\ cr \L\-\¢§*MT\>
GLENN DOYLE BEACH, J'R. DEFENDANT

AGREED PRELIMINARY ORDER ()F FORFEITURE
Pursuant to a separate Plea Agreement and Plea Supplement between the Defendant,

GLENN DOYLE BEACH, .]R. (hereinafter the “Defendant”), by and With the consent of his

attorney, and the UNITED STATES OF AMERICA (hereinafter the “Governrnent”), agree that

the following findings are eorrect, and further agrees With the adjudications made herein.

Accordingly, the Court finds as follows:

l. The Defendant is fully aware of the consequences of having agreed to forfeit to the
Governrnent his interests in and to the hereinafter described property, having been apprised
of such by his attorney and by this Court; and he has freely and voluntarily, With knowledge
of the consequences, entered into a Plea Agreernent and Plea Supplernent With the

Government to forfeit such property

Case 2:19-cr-00014-KS-|\/|TP Document 10 Filed 03/26/19 Page 2 of 9

 

 

 

 

 

 

 

 

 

 

 

 

2. The Defendant agrees, the following assets (hereinafter the “Subject Property”):
Criminal Idelltifier from Asset Description
Forfeiture parallel Civil
Identifier Case United
States v. Real
Property Located
at 19 Crane Park,
2:18-cv~00165-
KS-MTP
Al A-Ol9 $67,257.24 seized from The First account number 15001365,
an account in the name of Total Care Marketing, LLC.
A2 A-Ol7 $1,567,980.07 seized from Citizens National Bank account
number 101773786, an account in the name of Advantage
Pharmacy, LLC.
A3 A-056 $504,95 l .72 seized from Priority One Bank (Priority)
account number 282814, an account in the name of
Advantage Medical lnfusion, LLC, doing business as AMI
RX.
A4 A-054 $3,277.47 seized from Regions account number
7511465051, an account in the name of Glenn Doyle Beach
or T.B., With authorized signers Glenn Doyle Beach and T.B.
A5 A-048 359,935.47 seized from The First account number 15002538,
an account in the name of Bone Forest, LLC.
A6 A-053 537,507.72 seized from Regions account number
l9647936l, an account in the name of Glenn Doyle Beach or
T.B., With authorized signers Glenn Doyle Beach and T.B.
A7 A-057 $5()0.00 seized from Priority account number 283283, an
account in the name of Development lndustries lnc., With
authorized signer Glenn Doyle Beach.
AS A-026 $24,425.11 seized from Regions account number
166088585, an account in the name of TLC RX, LLC, With
authorized signer T.B.
A9 A-029 $2,953,435.80 seized from Priority account number 286328,
an account in the name of IPMSI l-loldings, LLC Series E,
With authorized signer Glenn Doyle Beach.

Al 0 A-030 $342,75 5.98 seized from Priority account number 283176, an
account in the name of N&P Farms, LLC, With authorized
signer Glenn Doyle Beach.

All A-03l $64,745.86 seized from WFB account number 1763836960,

 

 

 

an account in the name of lntellectual Property Management
Services (IPMSI), LLC, With authorized signers J.l\/l., I-lope
E. Thomley, and W.W.

 

 

Case 2:19-cr-00014-KS-|\/|TP Document 10 Filed 03/26/19 Page 3 of 9

 

A12

A~095

$301,613.10 seized from Brinker 676337448, an account in
the name of TLC R_X, LLC Retirement Plan, with authorized
signer T.B.

 

Al3

A-096

$247,805.47 seized from Brinker 676337079, an account in
the name of TLC RX, LLC Retirement Plan, with authorized
signer Glenn Doyle Beach.

 

A14

A-032

$415,717.75 seized from lst Source account number X6883,
an account in the name of lntellectual Property Management
Services, LLC, with authorized signer S.I\/l.

 

Bl

B-023

2014 Audi Q7,V1N WA]DGAFEOED016621, Tag MS LMF
363, with all attachments thereon, registered to Glenn Doyle
Beach.

 

132

B~024

2013 Jeep Wrangler, VIN 1C4HJWEG8DL579557, Tag MS
IMI 620, with all attachments thereon, registered to Glenn
Doyle Beach, Jr.

 

133

B-025

2012 Dodge Ram 2500, VIN 3C6UD5PLOCG199450 with
all attachments thereon, registered to Glenn Doyle Beach
doing business as N&P Farms, LLC.

 

 

Cl

 

C-045

Parcel 164-20-042.000 (Hwy. 44), Parcel 165-21-020.000
(Foster Rd.), Parcel 165-22-007.000 (JD Hatten Rd.), Parcel
165-22-023.000 (Foster Rd.), and Parcel 168-28-001.000
(Foster Rd.), Lamar County, MS, titled to Bone Forest LLC.

 

 

Legally described as:

20 acres, more or less, being in the West ‘/2 of the NE % of
the NW % of Section 22, Township 5 North, Range 16 West,
Lamar County, Mississippi;

AND ALSO Beginning at a pine knot grader blade and X-tie
fence corner found on the SE corner of the NW %1 of the SW
% of Section 22J l`ownship 5 North, Range 16 West, Lamar
County, Mississippi', thence North 00°03 ’47” West a distance
01`1318.96 feet to an iron pin and fence corner; thence North
89°14’48” East a distance of 1322.71 feet to a pine knot;
thence South 00°31’29” East a distance of 1339.83 feet to a
x-tie fence corner; thence North 89°51’11” West a distance
of 1333.42 feet back to the Point of Beginning; containing
40.53 acres, more or less, and being in the NW % ofthe SW
‘Ai of Section 22, Township 5 North, Range 16 West, Lamar
County, Mississippi;

AND ALSO Beginning at a pine knot grader blade and x-tie
fence corner found on the SE corner of the NW %1 of the SW
‘A of Section 22, Township 5 North, Range 16 West, Lamar
County, Mississippi, said point being the Point of Beginning;

 

 

Case 2:19-cr-00014-KS-|\/|TP Document 10 Filed 03/26/19 Page 4 of 9

 

 

thence South 00°06’35” West a distance of 1323.44 feet to a
pine knot and grader blade; thence South 00°32’30” East a
distance of 1313.73 feet to an iron pin; thence South
89°52’45” West a distance of 1300.00 feet to a pine knot and
grader blade; thence North 00°32’49” West a distance of
1319.42 feet; thence South 89°36’58" West a distance of
1309.55 feet to an iron pin; thence North 00°12’29” East a
distance of 1313.39 feet to an iron pin and t-post; thence
South 89°22’10” West a distance of 1304.76 feet to a t-post;
thence North 00°03’ 12” West a distance of 1302.47 feet to a
found pine knot; thence North 89°16’27” West a distance of
1962.77 feet to an iron pin', thence North 00°11’04” East a
distance of 1330.31 feet to an iron pin; thence North
89°23’51” East a distance of 3216.25 feet to a X-tie fence
corner; thence South 01°01’49” East a distance of 2014.89
feet to an iron pin; thence North 89°28’ 13” East a distance of
1297.83 feet to an iron pin; thence North 00°32’49” West a
distance of 659.80 feet to a nail in the center of Foster Road
and the point of curve of a non-tangent curve to the left, of
which the radius point lies North 86°28’08” East a radial
distance of 458.08 feet; thence along the center of said road
South along the arc having a chord direction of South
15°57’59” East a chord distance of 197.29 feet, through a
central angle of 24°52’15” a distance of 198.84 feet; thence
continuing along said road South 28°24’06” East a distance
of 989.43 feet to the point of curve of a non-tangent curve to
the left, of which the radius point lies North 60°00’04” East
a radial distance of 867.12 feet; thence continuing along said
road SE along the arc having a chord direction of South
41°29’45” East a chord distance of 345.66 feet, through a
central angle of 22°59’37”, a distance of 347.99 feet to a
railroad spike; thence leaving said road run North 89°57’03”
East a distance of 573 .99 feet back to the Point of Beginning;
containing 287.01 acres, more or less, and located in the NE
% of the NE % of Section 28; the SE % and the NE % of the
SW % and the South l/z of the NW IA of Section 21; and the
East 1/2 of SE % of the NE ]A of Section 20; all in Township
5 NorthJ Range 16 West, Lamar County, Mississippi;
together with all improvements thereon and appurtenances
thereunto belonging

 

 

 

 

Case 2:19-cr-00014-KS-|\/|TP Document 10 Filed 03/26/19 Page 5 of 9

 

 

C2

 

C~()47

123 Higgins Rd. Sumrall, Lamar County, MS, titled to Glenn
Doyle Beach Jr. and T.B.

 

 

Real property located at 123 Higgins Road, Sumrall, Lamar
County, l\/lississippi, more particularly described as:

Parcel No. 162-03-022.001

This is to certify that l have surveyed the part and parcel of
property located in the Northwest % of the Southwest 1/4,
Section 3, T-5-N, R-16-W, Lamar County, Mississippi being
more particularly described as follows:

Commence at a found pine knot at the Southwest corner of
the Northwest % of the Southwest 1/4 , Section 3, Township
5 North, Range 16 West, Lamar County, Mississippi and run
889°53’27” E 485.34 feet to a set 1/2” rebar and the point of
beginning; from said point of beginning run N07°10’04”W
245.61 feet to a set 1/2” rebar; thence run N70°28’04” E
180.04 feet to a set ‘/2” rebar', thence run N40°43’09” E 91 .63
feet to a set 1/2 “ rebar; thence run 883°23’10” E 95 .90 feet to
a found 1/2” rebar; thence run on and along a curve that curves
to the left and has a radius of 214.44 feet, a central angle of
43‘:‘50’36’7 for 164.09 feet, a long chord ofN71°01’38” E for
16().12 feet to a found %” rebar on the Western right Of Way
line of Higgins Road', thence run S30°52’18” E 91.36 feet
along said right of way line to a found ‘/2” rebar; thence run
on and along a curve that curves to the left and has a radius
of 1125.87 feet, a central angle of 16°22’21” for 321.72 feet,
a long chord of S36°14’44” E for 320.63 feet to a found ‘/z”
rebar on the Westem right of way line of Higgins Road;
thence run S43°26’36” E for 108.41 feet along said right of
way line to a found 1/2” rebar on the Western right of way
line of Higgins Road; thence leaving said right of way line
run N89°53’27” W 756.52 feet, back to the point of
beginning, said parcel contains 4.88 acres, more or less; all
together with all improvements thereon and appurtenances
thereunto belonging

 

 

Case 2:19-cr-00014-KS-|\/|TP Document 10 Filed 03/26/19 Page 6 of 9

constitute or are derived, directly or indirectly, from gross proceeds traceable to the
commission of the offenses charged in Counts One and Two of the lnformation. See
lnformation, ECF No. %. Such property is, therefore, subject to forfeiture pursuant to
18 U.S.C. §§ 981(a)(1)(C) and 982(a)(7), and 28 U.S.C. § 2461(0).

The Defendant has agreed to the entry of a forfeiture money judgment in the amount of
$9,109,872.00, which is the value of property that constitutes or is derived from, directly
or indirectly, the gross proceeds traceable to commission of the offenses charged in Counts
One and Two of the lnformation, pursuant to 18 U.S.C. §§ 981(a)(1)(C) and 982(a)(7'), and
28 U.S.C. § 2461(c). All monies realized by the Government as a result of the forfeiture
of the Subject Property, minus any costs expended in maintaining, storing, and selling
said property, shall be credited to the Defendant’s forfeiture money judgment

The Defendant has been apprised that Rule 32.2 of the Federal Rules of Criminal Procedure
and 18 U.S.C. § 982 require the Court to order the forfeiture of the Subject Property at,
and as a part of, the sentencing proceeding The Defendant does hereby waive such
requirement and the requirement that the forfeiture be made a part of the sentence as
ordered by the Court in the document entitled, “Judgment in a Criminal Case.” The
Defendant and his attorney further agree that the Court should enter this Order
immediately, and agree that the forfeiture ordered hereunder will be a part of the sentence
of the Court regardless of whether ordered at that proceeding and/or whether attached as a
part of the said “Judgment in a Criminal Case.”

The Defendant and his attorney further agree that the Defendant will cooperate with the
Government to identify, locate, and dispose of the property subject to forfeiture or

substitute assets for such property, and that the Government may immediately begin the

Case 2:19-cr-00014-KS-|\/|TP Document 10 Filed 03/26/19 Page 7 of 9

seizure of assets to be forfeited as substitute property to satisfy the forfeiture money

judgment

lT IS, THEREFORE, ORDERED AND ADJUDGED AS FOLLOWS:

3..

b.

That the Defendant shall forfeit to the Government , the Subject Property.
A forfeiture money judgment in the amount of $9,109,872.00 is entered against the

Defendant.

The Court has determined, based on the Defendant’s Plea Agreement and Plea
Supplement, that the above described property is subject to forfeiture pursuant to
18 U.S.C. §§ 981(a)(1)(C) and 982(a)(7), and 28 U.S.C. § 2461(0), that the
Defendant had an interest in such property and that the Government has established
the requisite nexus between such property and such offense

The Government may conduct any discovery it considers necessary to identify,
locate, and dispose of the property subject to forfeiture or substitute assets for such
property. The Defendant has agreed to cooperate with the Government’s efforts
to identify, locate, and dispose of property subject to forfeiture or substitute assets
for such property, and the Defendant has agreed that the Government may
immediately begin the seizure of assets to be forfeited as substitute property to
satisfy the forfeiture money judgment

The Government shall publish notice of the order and its intent to dispose of the
property in such a manner as the United States Attorney General may direct. The
Government may also, to the extent practicable, provide written notice to any
person known to have an alleged interest in the subject property Fed. R. Crim. P.

32.2(¢)(1).

Case 2:19-cr-00014-KS-|\/|TP Document 10 Filed 03/26/19 Page 8 of 9

Any person, other than the above-named Defendant, asserting a legal interest in the
subject property may, within thirty days of the final publication of notice or receipt
of notice, whichever is earlier, petition the court for a hearing without a jury to
adjudicate the validity of his alleged interest in the subject property, and for an
amendment of the Order of Forfeiture, pursuant to 21 U.S.C. § 853(n).

Pursuant to Fed. R. Crim. P. 32.2(b)(4)(A), and Defendant’s consent, this
Preliminary Order of Forfeiture shall become final as to the Defendant upon entry
of this order and shall be made part of the sentence and included in the judgment
lf no third party files a timely claim, this order shall become the Final Order of
Forfeiture, as provided by Fed. R. Crim. P. 32.2(0)(2).

Any petition filed by a third party asserting an interest in the subject property shall
be signed by the petitioner under penalty of perjury and shall set forth the nature
and extent of the petitioner’s right, title, or interest in the subject property, the time
and circumstances of the petitioner’s acquisition of the right, title or interest in the
subject property, any additional facts supporting the petitioner’s claim, and the
relief sought

After the disposition of any motion filed under Fed. R. Crim. P. 32.2(0)(1)(A) and
before a hearing on the petition, discovery may be conducted in accordance with
the Federal Rules of Civil Procedure upon a showing that such discovery is
necessary or desirable to resolve factual issues.

The Government shall have clear title to the subject property following the Court’s
disposition of all third-party interests, or, if none, following the expiration of the

period provided in 21 U.S.C. § 853(n)(2), which is incorporated by 18 U.S.C. §

Case 2:19-_cr-00014-K__S-|\/|TP_ Document 10 Fi|e_d 03/26/_19 _Page 9_of 9

982(b), 31 U.s.c. §§ 5317(@) and 5332, and 28 U.s.c. §2461(¢) for the ning cr

third party petitions.
The Court shall retain jurisdiction to enforce this Order, and to amend it as necessary,

pursuant to Fed. R. Crim. P. 32.2(e).

/'L

SO ORDERED AND ADJUDGED this day of March 2019.

 

Trial Attomey
Criminal Division, Fraud Section

MAR€ H§LEZ§WALL

As `stant Unit d States Attorney

/AA- ,'>`£L

GLnNN DoYLttBEAcH 01

 

B .-M E. o rCKERso
Attorney for Defendant

 

NTCOEE`I:I'U'G'I=I`ES'WKBE
Attorne for D

